Order entered February 3, 2020




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00704-CR

                        LIONEL EUGENE MCALISTER, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
                           Trial Court Cause No. 003-82326-2018

                                          ORDER
       Before the Court is appellant’s January 31, 2020 second motion to extend time to file

appellant’s brief. We GRANT appellant’s motion and ORDER appellant’s brief filed on or

before MARCH 3, 2020. If appellant’s brief is not filed by March 3, 2020, this appeal may be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.

See TEX. R. APP. P. 38.8(b)(2).


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE